 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                       TACOMA DIVISION

10   CHAREL L. FISHER,                                      Civil No. C18-5871 RSM

11            Plaintiff,

12            vs.                                            ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties,

16            IT IS ORDERED that the above-captioned case be reversed and remanded to the

17   Commissioner of Social Security for further administrative proceedings under sentence four of

18   42 U.S.C. § 405(g). On remand, the Administrative Law Judge will re-evaluate the opinion evidence

19   of record; further evaluate the claimant’s alleged symptoms; as necessary, reassess the claimant’s

20   maximum residual functional capacity; if warranted by the expanded record, obtain supplemental

     vocational expert evidence to clarify the effect of the assessed limitations on the claimant’s ability to
21
     perform other work in the national economy; take any further action needed to complete the
22
     administrative record; and issue a new decision.
23

24

     Page 1         ORDER - [3:18-CV-05871-RSM]
 1
              Plaintiff is entitled to reasonable attorney fees and costs pursuant to 28 U.S.C. § 2412(d),
 2
     upon proper presentation to this Court.
 3
              DATED this 31st day of May 2019.
 4

 5                                                   A
                                                     RICARDO S. MARTINEZ
 6                                                   CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10
     Presented by:
11
     s/ Sarah Moum
12   SARAH MOUM
     Special Assistant U.S. Attorney
13   Office of the General Counsel
     Social Security Administration
14   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
15   Telephone: (206) 615-2936
     Fax: (206) 615-2531
16   sarah.moum@ssa.gov

17

18

19

20

21

22

23

24

     Page 2       ORDER - [3:18-CV-05871-RSM]
